UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7751



JAMIL EL’ADAM YAKUB,

                                              Plaintiff - Appellant,

          versus


DOUGLAS M. VAUGHAN, Warden;        L. CURRIN,
Operations Officer; L. EVANS,     Correctional
Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00579)


Submitted: May 31, 2007                          Decided: June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamil El’Adam Yakub, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jamil El’Adam Yakub appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Yakub v. Vaughan, No. 1:06-cv-00579 (E.D. Va.

filed Sept. 1, 2006; entered Sept. 7, 2006).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -